COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     Miguel Gomez v. The State of Texas

Appellate case number:   01-15-00179-CR

Trial court case number: 1358720

Trial court:             174th District Court of Harris County

       Appellant’s “Motion to Substitute Counsel” is granted. It is ordered that Gary Tabakman
be substituted for Keisha Smith as appellant’s retained attorney of record.
       It is so ORDERED.

Judge’s signature:/s/ Michael Massengale
                    Acting individually    Acting for the Court


Date: May 12, 2015